DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both conveying elements (page 5 lines 3-4) and flaps (page 5 line 22).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #100 in Fig. 1A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology “said parcels” and “said outlet”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  
In claim 1 “in which facility each” should read “in which each”. 
In claim 1 “receptacles is assigned” should read “receptacles assigned”.
In claim 1 “exchanging that one” should read “exchanging one”.
In claim 3 “outlets on being” should read “outlets being”. 
In claim 5 “outlets on being” should read “outlets being”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-10 of U.S. Patent No. 11033935. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the two designs are minor and thus not sufficient to patentably distinguish one design from the other. 
Double Patenting
Instant Application
U.S. Patent No. 11033935
1.  A parcel-sorting facility comprising a conveyor 

Claim 1: “A sorting facility for sorting parcels, the sorting facility comprises a sorting conveyor…”

on which parcels  to be sorted are conveyed, under the control of a monitoring and control unit, 
Claim 1: “…and a monitoring and control unit suitable for controlling the sorting conveyor so as to sort the parcels into the sorting outlets…”

towards receptacles situated at sorting outlets and corresponding to destination addresses of said parcels,
Claim 1: “…to sort the parcels into the sorting outlets as a function of their destination addresses, each sorting outlet being arranged to store a plurality of sorting receptacles…”

the sorting outlets being distributed along the conveyor,
Claim 1: “…sorting outlets distributed along said conveyor…”

in which facility each sorting outlet is shared between a plurality of receptacles,
Claim 1: “…each sorting outlet being arranged to store a plurality of sorting receptacles…”

only one of which is in a parcel-receiving position, 

Claim 1: “…a receptacle for which the destination address associated with it in the memory of the monitoring and control unit corresponds to the destination address of a current parcel to be sorted is held stationary in a filling position in 


Claim 1: “…at each sorting outlet, the sorting facility further comprises a swap-over device for swapping the receptacles over…”
and is configured for exchanging one of the receptacles that is in the receiving position at a given outlet with another of the receptacles sharing said outlet,
Claim 1: “…the swap-over device comprises a shaft mounted to move in rotation about an axis and provided with docking means for docking with receptacles so that the shaft is designed to drive the docked receptacles in rotation about the axis…”

and in that the parcel-sorting facility anticipates the arrival of a parcel at said outlet by means of the monitoring and control unit that determines which receptacle from among the receptacles assigned to said outlet is associated with a destination of the parcel and which receptacle is a current receptacle placed in the receiving position of said outlet, 

Claim 1: “…and in that the monitoring and control unit controls the swap-over device so that a receptacle for which the destination address associated with it in the memory of the monitoring and control unit corresponds to the destination address of a current parcel to be sorted is held stationary in a filling position in which the receptacle is positioned under the sorting outlet so as to receive a parcel.”

that tests whether the receptacle associated with the destination of the parcel is the current receptacle,
Claim 6: “…a receptacle position detection system suitable for determining which receptacle of the sorting outlet is in the filling position…”

and, that responds to the test producing a negative result by ordering the exchanger device assigned to the outlet to place the receptacle associated with the destination of the parcel in the receiving position in place of the current receptacle 

Claim 6: “…in response to the detection performed by said detection system, causes the swap-over device to move in rotation so as to place in the filling position the receptacle that has its destination address corresponding to the destination address of the current parcel to be sorted.”

2. The parcel-sorting facility according to claim 1, wherein the conveyor is a looped conveyor

Claim 10: “…wherein the conveyor is a looped conveyor.”
3. The parcel-sorting facility according to claim 2, wherein, for each outlet, nesting trolleys, each of which carries one of the receptacles, 

Claim 9: “…wherein the receptacles are bags that are open at their tops and that are mounted on trolleys…”

are situated under the sorting outlets,
Claim 8: “…sorting outlet is equipped with a filling chute that extends downwards from the conveyor to a receptacle in the filling position.”



Claim 6: “…the monitoring and control unit contains, in a memory, the order of the receptacles at each sorting outlet and, in response to the detection performed by said detection system, causes the swap-over device to move in rotation so as to place in the filling position the receptacle that has its destination address corresponding to the destination address of the current parcel to be sorted.”

Claim 9: “…wherein the receptacles are bags that are open at their tops and that are mounted on trolleys…”

5. The parcel-sorting facility according to claim 1, wherein, for each outlet, nesting trolleys, each of which carries one of the receptacles, 

Claim 9: “…wherein the receptacles are bags that are open at their tops and that are mounted on trolleys…”

are situated under the sorting outlets,
Claim 8: “…sorting outlet is equipped with a filling chute that extends downwards from the conveyor to a receptacle in the filling position.”

and in that the receptacle exchanger devices are configured in such a manner as to move the nesting trolleys selectively so as to put said receptacles in the receiving positions for receiving parcels from the corresponding outlets being controlled by the monitoring and control unit

Claim 6: “…the monitoring and control unit contains, in a memory, the order of the receptacles at each sorting outlet and, in response to the detection performed by said detection system, causes the swap-over device to move in rotation so as to place in the filling position the receptacle that has its destination address corresponding to the destination address of the current parcel to be sorted.”

Claim 9: “…wherein the receptacles are bags that are open at their tops and that are mounted on trolleys…”



Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-10 of U.S. Patent No. 11033935 in view of Baccini (US 8386071). 
Double Patenting
Instant Application
U.S. Patent No. 11033935
4. The parcel-sorting facility according to claim 3, wherein nesting trolleys are assigned to a same sorting outlet






Claim 1: “…each sorting outlet being arranged to store a plurality of sorting receptacles…”

Claim 9: “…wherein the receptacles are bags that are open at their tops and that are mounted on trolleys…”



U.S. Patent No. 11033935 does not include the claim limitation “nesting trolleys assigned to a same sorting outlet are placed on either side of the conveyor at said same outlet” as recited by claims 4 and 6 in the instant application. 
Regarding claims 4 and 6, Baccini (US 8386071) teaches a system for automatically storing plates in specific collection baskets (Col. 1 lines 20-28) wherein nesting trolleys (Fig. 1 #16) assigned to a same sorting outlet (Col. 1 lines 41-45) are placed on either side of the conveyor (Fig. 1 #12) at said same outlet (Col. 1 lines 32-34). Baccini explains that by providing trolleys (#16 collection boxes) on either side of the conveyor (#12 feed belt), the plates may be transported via collection boxes towards two different transport belts which further transport each collection box to different locations (Col. 5 lines 1-10), thus providing a facility which has more control over where parcels are directed and has a more direct path for parcels to be transported. 
It would have been obvious to one of ordinary skill in the art before the effective filingd ate of the claimed invention to modify copending Application No. 16/840,527 to include nesting trolleys placed on either side of the conveyor at the same outlet in order to provide more control over the sortation process, specifically the path in which the parcels travel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.K.D./Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655